Citation Nr: 1130267	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-26 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), to include extraschedular consideration. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  In pertinent of that rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective from June 15, 2007, and it granted service connection or low back disability and assigned a 40 percent disability rating, effective from June 15, 2006.  The Veteran initiated an appeal as to the assigned rating for both issues, but he only submitted a timely substantive appeal as to the PTSD issue.  As such, the low back disability issue is no longer on appeal. 

It is noted that an April 2008 statement of the case reflects that the RO increased the 10 percent disability rating for PTSD to 30 percent, effective from June 15, 2006 (the day following his separation from service).  It was noted that earlier assigned effective date of June 15, 2007 was a typographical error.  Since the rating remains less than the maximum available schedular benefit allowed, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2010, the Board remanded the issue of a higher initial evaluation for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development.  In its remand directives, the Board instructed to AOJ to provide the Veteran with a VA examination to evaluate the current level of severity his PTSD disability and to obtain a medical opinion reconciling the mild findings from the earlier examinations with the Veteran's history of hospitalizations for increased severity in symptomatology, and to obtain any outstanding records of pertinent medical treatment.  

Additionally, if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, App. 447 (2009).  In this case, the record raises a question of whether the Veteran is unemployable due his service-connected PTSD; as such, a claim for a TDIU has been listed on the title page.  See June 2010 VA examination report, page 6.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his PTSD disability.  The Board finds that additional development is necessary before it can adjudicate the claim. 

Pursuant to the Board's April 2010 remand directives, the record shows that in an April 2010 letter, the Appeals Management Center (AMC) asked the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any pertinent treatment records, including for his hospitalizations at Glen Falls Hospital in New York. The Veteran failed to respond.  

Regardless, the Board finds that any records of his hospitalizations at Glen Falls Hospital in New York are pertinent medical evidence and they that would greatly assist in the adjudication of the claims.  As such, the RO/AMC should once again attempt to obtain a copy of those records by explicitly asking the Veteran to submit a completed VA Form 21-4142, for hospitalization records at Glen Falls Hospital in New York in September 2007 and November 2008.  The Board notes that the duty to assist is not a one-way street, or a blind alley, and the Veteran must be prepared to cooperate with the VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Next, it appears that a referral for consideration of an extraschedular evaluation is warranted.  After a review of the record, the Board finds that the evidence of record reasonably raises the question of whether the Veteran's PTSD disability is not adequately encompassed by the schedular criteria and represents an exceptional or unusual disability picture marked with frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1), and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  

Here, the Board notes that the disability picture presented by the Veteran's service-connected PTSD is not appropriately contemplated by the schedular rating criteria under Diagnostic Code 9411.  In this case, it appears that throughout the period under appeal the Veteran's symptoms of PTSD have greatly fluctuated where his symptomatology appears relatively mild on examination in August 2007 and again on examination in December 2009, yet it could be productive of more severe symptoms requiring multiple periods of hospitalization between those dates, including where the Veteran was seen as a high risk for suicide.  It is noted that the Veteran's other psychiatric disorders, depression and alcohol abuse have been linked to his PTSD disability.  See December 2009 VA examination report.  Pursuant to the Board's April 2010 remand directives, the AMC sought a medical opinion in June 2010 that attempted to reconcile the disparity in severity shown at the time of the VA examinations as opposed to that symptomatology requiring periods of hospitalization.  In the report of a June 2010 VA examination, the VA examiner concluded that the periods of hospitalizations mark intermittent periods of exacerbations of the Veteran's PTSD disability, which were followed by periods of remission with more mild symptomatology.   

The Board notes that while the June 2010 VA examiner concluded that the Veteran's disability results in deficiencies in most areas (family relationships, work, mood, and school) and is suggestive of a criteria associated with a 70 percent evaluation under Diagnostic Code 9411, the objective findings reflected in the body of the June 2010 VA examination report do not coincide with such serious symptomatology.   See 38 C.F.R. § 4.130.  Rather, the Veteran's PTSD disability, which at the time of the examination was manifested by sleep impairment, anxiety, depressed mood, poor attention span and concentration, impaired memory, and decreased motivation, at most only approximates the symptomatology associated with the criteria associated with a finding of reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  It appears that the June 2010 VA examiner attempted to reconcile the fluctuations in the severity of the Veteran's PTSD disability by making an assessment that fell in between the severe and mild symptomatology.   

For these reasons, the Board finds that the schedular rating criteria is not adequate to rate the Veteran's PTSD, and that remand for consideration of the issue of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.

Finally, as noted above in the Introduction section, the Veteran has asserted that he is unable to work due to his service-connected PTSD.  See June 2010 VA examination report.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.  

The June 2010 VA examination report shows that the examiner recorded the Veteran's reports that he is unable to work because of symptomatology associated with his PTSD disability and he has been unemployed since May 2003.  The Veteran reported that he becomes anxious in the presence of people and he cannot concentrate on any given task and he is unable to complete any assigned worked.  Also, the VA examiner found that the Veteran's PTSD disability results in deficiency in his ability to work.  There is not, however, an opinion of record on whether the Veteran's PTSD disability precludes his employability.  As such, the TDIU aspect of the Veteran's claim must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b). 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Upon remand, the Veteran must be informed of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), as well as for a claim for a TDIU under 38 C.F.R. § 4.16(b);and permitted the full opportunity to supplement the record as desired.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), as well as for a claim for a TDIU under 38 C.F.R. § 4.16(b);and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  Send to the Veteran, another letter requesting that he provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, the RO/AMC should ask the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for Glen Falls Hospital in New York.  

If any identified records cannot be obtained, the Veteran should be so informed, and a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

3.  After completing the requested actions, the RO should consider whether the criteria for submission for assignment of an extraschedular rating for his spine disability, pursuant to 38 C.F.R. § 3.321(b)(1), and under 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.

4.  After any further additional notification and/or development deemed warranted, following a review of the entire claims file, the RO/AMC should adjudicate the Veteran's TDIU claim and readjudicate his PTSD claim (to include for extraschedular consideration), in light of all pertinent evidence and legal authority.  It's adjudication of the rating assigned for the Veteran's PTSD disability should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  If the benefits sought are not granted to the Veteran's satisfaction, send him and any representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


